USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
SANDRA A. SANSON, DOC #
DATE FILED: 11/27/2019
Plaintiff,
-against- 19 Civ. 2569 (AT)
CITY OF NEW YORK, NEW YORK CITY HEALTH ORDER

AND HOSPITALS CORPORATION, GOTHAM
HEALTH FQHC, INC., SYDENHAM
RENAISSANCE HEALTH HOSPITAL,
RENAISSANCE HEALTH CARE NETWORK, INC.,
GREGORY ATWATER, individually and in his
Official Capacity, INDRAMATTIE HARRILALL,
individually and in her Official Capacity, DEBORAH
R. MABRY, individually and in her Official Capacity,

Defendants.
ANALISA TORRES, District Judge:

 

 

Having reviewed the parties’ letters at ECF Nos. 44, 46, and 47, it is hereby ORDERED
that, by December 4, 2019, the parties shall submit a joint letter advising the Court as to whether
the parties wish to be referred to the Magistrate Judge for a settlement conference.

SO ORDERED.

Dated: November 27, 2019
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
